The record on appeal was filed in this court on February 1, 1932. On January 26, 1932, counsel entered into a stipulation giving appellant to March 20, 1932, in which to file his opening brief. [1] As no brief was filed, this court on its own motion issued an order to show cause directing appellant to show cause on September 12, 1933, why the appeal should not be dismissed. No response was made to this order and no briefs have been filed. Under the provisions of Rule V of the Rules for the Supreme Court and District Courts of Appeal, the appeal is dismissed.
Barnard, P.J., and Jennings, J., concurred. *Page 195